Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 1 of 20 PageID #: 3985
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 2 of 20 PageID #: 3986
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 3 of 20 PageID #: 3987
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 4 of 20 PageID #: 3988
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 5 of 20 PageID #: 3989
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 6 of 20 PageID #: 3990
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 7 of 20 PageID #: 3991
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 8 of 20 PageID #: 3992
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 9 of 20 PageID #: 3993
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 10 of 20 PageID #: 3994
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 11 of 20 PageID #: 3995
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 12 of 20 PageID #: 3996
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 13 of 20 PageID #: 3997
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 14 of 20 PageID #: 3998
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 15 of 20 PageID #: 3999
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 16 of 20 PageID #: 4000
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 17 of 20 PageID #: 4001
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 18 of 20 PageID #: 4002




                                                     w/ permission Claire A. Henry
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 19 of 20 PageID #: 4003
Case 2:17-cv-00572-JRG Document 124 Filed 02/21/19 Page 20 of 20 PageID #: 4004
